Opinion issued February 4, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00949-CV
                            ———————————
                    IN THE INTEREST OF E. G., A CHILD



                    On Appeal from the 314th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-03159J


                          MEMORANDUM OPINION

      Appellant, Stephanie Cerda, has filed a motion to dismiss the appeal,

representing that the trial court set aside the decree at issue and entered a written

order, “making the appeal unnecessary.” We have not issued a decision in the

appeal. See TEX. R. APP. P. 42.1(a)(1).
      Accordingly, we grant the motion and dismiss the appeal. We dismiss any

pending motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                       2